Ed. F. McFaddin, Associate Justice, dissenting. Child custody cases are the most difficult to decide. If we make a mistake in a land case there is other land the losing party may acquire by energy and effort; if we make a mistake in the amount of a money judgment the losing party may acquire additional money by energy and effort; but if we make a mistake in a child custody case a life may be ruined, and the child has only one life to live. So these child custody cases require great study and prayerful consideration. The Chancellor who decided this case saw the parties and heard them testify. He was in a much better position to decide the case than we are, since we see only the printed page. At the conclusion of the testimony the Chancellor delivered a lengthy opinion. I cannot say that he was in error. The remarriage of the father makes an opening wedge of change of circumstances; and the fact that the paternal grandparents are to assist in the care of the child shows that the little boy will be given more supervision and attention here in Arkansas than is shown if he be in Louisiana. The best interest of the child is the polestar in these cases. Not being willing to substitute my opinion obtained only from the typewritten testimony, for the conclusion of the Chancellor who saw the parties and the child,, I cannot vote for a reversal. Therefore, I respectfully dissent.